[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                             Oct. 7, 2009
                             No. 08-16927                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 99-10030-CR-SH


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MARVIN SMITH,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (October 7, 2009)

Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.
PER CURIAM:

      Marvin Smith, a federal prisoner convicted of a crack cocaine offense,

appeals the denial of his motion for a sentence reduction, 18 U.S.C. § 3582(c)(2),

based on Amendment 706 to the Sentencing Guidelines. The district court

determined that Smith was ineligible for relief under Amendment 706 because he

had been sentenced as a career offender. No reversible error has been shown; we

affirm.

      On appeal, Smith argues that, despite his career offender status, he was

eligible for a sentence reduction under Amendment 706 because -- after United

States v. Booker, 125 S.Ct. 738 (2005) -- the advisory nature of the guidelines

gave the court discretion to lower his sentence. We review de novo the district

court’s legal conclusions about the scope of its authority in a section 3582(c)(2)

proceeding. United States v. James, 548 F.3d 983, 984 (11th Cir. 2008).

      Amendment 706 -- which became retroactive on 3 March 2008, U.S.S.G.

App. C, Amend. 713 (Supp. 1 May 2008) -- reduced by two the base offense levels

in crack cocaine sentences calculated pursuant to the drug quantity table, U.S.S.G.

§ 2D1.1(c). But a defendant who is sentenced pursuant to the career offender

guideline, U.S.S.G. § 4B1.1, is ineligible for a sentence reduction under

Amendment 706. United States v. Moore, 541 F.3d 1323, 1327 (11th Cir. 2008),



                                          2
cert. denied, McFadden v. United States, 129 S.Ct. 965 (2009), and cert. denied,

129 S.Ct. 1601 (2009) (concluding that the district court had no authority to reduce

the sentence of a defendant who was sentenced as a career offender). So here, the

district court committed no error in denying Smith’s section 3582(c)(2) motion

given that he was sentenced based on the offense level for the career offender

guideline instead of the offense level for drug quantity.

      While Smith argues that Moore was decided incorrectly, neither this Court

sitting en banc nor the Supreme Court has overruled it. See United States v. Vega-

Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008), petition for cert. filed (U.S. Feb.

10, 2009) (No. 08-8655) (explaining that we are bound to follow our prior

precedent “unless and until it is overruled by this court en banc or by the Supreme

Court).” And Smith’s argument that Booker allows the district court to reduce his

sentence is unavailing. Smith was ineligible for a sentence reduction under

Amendment 706; and Booker does not, by itself, permit a court to impose a section

3582(c)(2) sentence reduction. United States v. Jones, 548 F.3d 1366, 1369 (11th

Cir. 2008).

      AFFIRMED.




                                           3